               IN THE UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF MASSACHUSETTS
_____________________________

UNITED STATES OF AMERICA                                                 No. 19-cr-10328-FDS

         v.

RICHARD PHILIPPE
______________________________

                    DEFENDANT’S MOTION TO CONTINUE FILING DATE
                         FOR PROPOSED VOIR DIRE QUESTIONS
                                Assented to by Government

         Defendant Richard Philippe hereby moves the Court to continue the date for filing

proposed voir dire questions until one month prior to a trial date. As grounds, defendant states:

         Drafting voir dire questions to address Covid-19 issues will require considerable time.

The situation is so fluid that questions drafted based on current conditions may not make sense

months from now.


                                                                         Richard Philippe
                                                                         By his Attorney,

                                                                         /s/ Keith Halpern
                                                                         Keith Halpern
                                                                         BBO # 545282
                                                                         572 Washington Street, Suite 19
                                                                         Wellesley, MA 02482
                                                                         (617) 722-9952


                                             CERTIFICATE OF SERVICE
         I hereby certify that this document, filed through the ECF system, will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants on September 18, 2020.
                                                                         /s/ Keith Halpern
